Citation Nr: 1820688	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbar spine strain.  


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1998 to September 2002.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board previously remanded this claim in October 2017 for additional development.  While in remand status, the RO issued a December 2017 rating decision increasing the Veteran's rating for lumbar spine strain to 20 percent disabling, effective November 11, 2013.  The Board has updated the issue, as shown on the title page, to reflect the newly assigned rating.  The Veteran continues to appeal for a higher rating for his lumbar spine disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating allowed by law).  
  
As the actions specified in the October 2017 remand have been substantially completed, this matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's lumbar spine strain was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a duration of least four weeks but less than six weeks during a 12 month period, at any time during the period on appeal.   

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar spine strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2017).            



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Increased Rating Claim

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; see generally 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

The Veteran's entire history is to be considered when making disability determinations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the current level of disability that is of primary concern, and VA must only address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a veteran exhibits symptoms of the disability at issue and such symptoms warrant different disability ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The Veteran's service-connected lumbar spine strain is currently rated under Diagnostic Code 5237 for lumbosacral strain.  See 38 C.F.R. § 4.71a.          

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, which stipulates, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, that the following ratings will apply: 

A 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes provides that:  

A 10 percent rating is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

A 40 percent rating is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

The maximum 60 percent rating is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

When evaluating disabilities of the musculoskeletal system, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases where the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The diagnostic codes predicated on limitation of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca, 8 Vet. App. at 206; see also Johnson v. Brown, 9 Vet. App. 7 (1996).   

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Id. at 41.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. at 37. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected lumbar spine strain.  The Veteran contends that he is entitled to a higher rating because his lumbar spine strain is worse than currently contemplated by his assigned rating.    

In this regard, the Board has reviewed all relevant post-service medical records and the Veteran's statements, which document a history of complaints of low back pain and muscle spasm.  The Veteran underwent VA spine examinations in January 2014, November 2015, and December 2017.  The claims file also contains VA medical opinions pertaining to the Veteran's lumbar spine disability from September 2014, December 2015, and July 2016           

As an initial matter, the Board notes that there was some discussion in the medical evidence as to whether the Veteran's symptoms (localized low back pain, radiating pain, muscle spasm, limitation of range of motion, stiffness, etc.) are related to his service-connected lumbar spine strain or his nonservice-connected degenerative disc disease of the lumbar spine.  As to definitely resolving this question, the medical evidence of record is inconclusive.    

A September 2014 VA medical opinion specifically found that the Veteran's degenerative disc disease is less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine strain.  The opinion noted that a "strain" is a muscular condition and does not lead to degenerative changes of the axial skeleton.  In a follow-up communication, the September 2014 VA examiner further opined that, as strains and sprains have a tendency to resolve, it is at least as likely as not that all of the Veteran's current lumbar spine symptoms are related to his recently diagnosed nonservice-connected degenerative disc disease.  However, in a July 2016 VA medical opinion, a different VA examiner opined that it is not possible to delineate which symptoms are attributed to the diagnosis of lumbar spine strain versus degenerative changes without resorting to mere speculation, as symptoms and examination findings can overlap.  Nonetheless, the examiner was willing to make some generalizations, opining that any deterioration in range of motion would not be an expected natural progression of an earlier lumbar spine strain.  Instead, any recent range of motion abnormalities and all radicular findings should be regarded as subsequent to the newly diagnosed degenerative disc disease.  In December 2015 and December 2017 medical opinions, other VA examiners also agreed that the Veteran's radicular symptoms are due to his degenerative disc disease, rather than his service-connected lumbar spine strain.  However, the December 2017 examiner opined that the Veteran's decreased range of motion is more likely than not due to his lumbar spine strain. 

In summary, the medical evidence of record is inconclusive and the Board finds that it is not possible to clearly distinguish which low back symptoms are and are not related to the Veteran's service-connected lumbar spine strain.  The one exception to this finding is the Veteran's radicular symptoms, which VA examiners have unanimously agreed are solely due to his nonservice-connected degenerative disc disease.  Therefore, the Board will evaluate all other low back symptoms as if they are associated with the Veteran's lumbar spine strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

After a thorough review of the medical evidence of record, the Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 20 percent at any time during the period on appeal for the Veteran's service-connected lumbar spine strain. 

As noted above, to qualify for a higher rating of 40 percent, the Veteran must have forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

The Veteran was afforded a disability benefits questionnaire (DBQ) spine examination in January 2014.  Upon examination, the Veteran was shown to have forward flexion of the thoracolumbar spine of 40 degrees.  No objective evidence of painful motion was observed.  Following repetitive-use testing, forward flexion remained at 40 degrees.  No decrease in range of motion due to fatigue was observed after the testing.  However, the examiner later noted the Veteran to have additional limitation of motion following repetitive-use due to less movement than normal and excess fatigability.  The VA examiner also opined that there was a loss of at least 10 degrees in the ranges of motion due to pain on repetitive-use or during flare-ups.  No explanation for these internal inconsistencies was provided.  No radiculopathy or other neurological abnormalities were reported.  The Veteran did not have IVDS or incapacitating episodes.     

The Veteran next underwent a VA thoracolumbar spine examination in November 2015.  Range of motion testing showed the Veteran to have forward flexion of the thoracolumbar spine of 55 degrees.  Following repetitive-use testing, the Veteran's forward flexion increased to 70 degrees, showing no additional loss of function after repetition.  The Veteran reported functional loss due to pain during flare-ups and on repetitive-use.  Radiculopathy was noted with mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity, involving the sciatic nerve.  No other neurological abnormalities were reported.  There was no ankylosis of the spine.  The Veteran was noted to have intervertebral disc syndrome (IVDS), with no episodes requiring bedrest prescribed by a physician in the past 12 months.  

A December 2015 supplemental opinion obtained from the November 2015 examiner clarified that the Veteran's radiculopathy is less likely than not caused by or aggravated by the Veteran's lumbar spine strain.  He noted that radicular symptoms did not occur for more than 10 years after the lumbar spine strain, and that a lumbar strain would not be expected to lead to radicular symptoms.  Rather, he opined that that the Veteran's radiculopathy is likely associated with his nonservice-connected degenerative disc disease.             

Pursuant to the October 2017 Board remand, the Veteran underwent another VA thoracolumbar spine examination in December 2017.  Upon examination, the Veteran was shown to have forward flexion of the thoracolumbar spine of 55 degrees.  No pain was noted upon examination.  The Veteran performed repetitive-use testing with no additional loss of function or range of motion.  The Veteran reported functional loss due to difficulties bending over, picking things up, or prolonged sitting.  He also reported functional loss due to pain during flare-ups and on repetitive-use.  The Veteran was not found to have radiculopathy or any other neurological abnormalities.  There was no ankylosis of the spine.  The Veteran was not found to have IVDS.  The examiner incorrectly stated that the Veteran's radiculopathy had not yet been diagnosed; however, he opined that his claimed radicular symptoms are due to his non service connected degenerative disc disease.                     

Based on the medical evidence of record, the Board does not find that a rating in excess of 20 percent is warranted as the Veteran was not shown to have forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, at any time during the period on appeal.  As such, an increased rating in excess of 20 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.     

The Board has also considered whether the Veteran is eligible for a higher rating under any other diagnostic codes.  Noting that the November 2015 VA examiner diagnosed the Veteran with IVDS, the Board has also considered whether the Veteran is eligible for a higher rating under Diagnostic Code 5243 for IVDS.  However, as incapacitating episodes requiring physician-prescribed bedrest, having a total duration of at least four weeks but less than six weeks during the past 12 months, has not been shown, a 40 percent rating under Diagnostic Code 5243 is not warranted.  Further, Diagnostic Code 5003 for degenerative arthritis is not for application as the maximum schedular rating for that diagnostic code is 20 percent.

With respect to the possibility of assigning a higher rating under 38 C.F.R. § 4.40 and § 4.45, the Board has considered whether the Veteran has demonstrated additional functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include on repetitive-use or during flare-ups, that would warrant the assignment of a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  The Board notes that at the January 2014 DBQ spine examination, the Veteran was measured to have no additional limitation of motion after repetitive-use testing, or due to fatigue.  However, later in the examination report, the examiner speculated that there was a loss of at least 10 degrees in the ranges of motion due to pain on repetitive-use or during flare-ups.  In light of these inconsistencies, the Board turns to the other VA spine examinations of record to determine whether the Veteran has demonstrated additional functional loss.  Although the Veteran has subjectively reported functional loss due to pain during flare-ups and on repetitive-use, no additional loss of function or range of motion was objectively observed during the November 2015 and December 2017 VA examinations.  Accordingly, the Board finds that the overall level of disability demonstrated by the Veteran throughout the period on appeal is not commensurate with assigning a higher schedular rating under the Deluca criteria.  Although the Board acknowledges that the Veteran has reported pain that has resulted in functional loss, there is nothing in the record that suggests the pain resulted in functional loss beyond what is already contemplated by the assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  
 
The Board has also considered whether a separate rating is warranted for any associated objective neurological abnormalities under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the Veteran has alleged that he has radiculopathy and genitourinary dysfunction due to his service-connected lumbar spine strain.  The Veteran filed a claim for service connection for radiculopathy of the right lower extremity, claimed as sciatica with radiating pain and numbness of the right leg, secondary to his service-connected back condition in June 2015.  As detailed above, mild radiculopathy of the right lower extremity was noted on VA back examinations in November 2015 and December 2017.  However, VA examiners have decisively concluded that any radicular symptoms experienced by the Veteran are associated with his nonservice-connected degenerative disc disease, as a back strain would not be expected to cause radiculopathy.  For this reason, the RO denied the claim in a December 2015 rating decision.  Accordingly, in the absence of objective medical evidence of a relationship between the Veteran's radicular symptoms and his service connected lumbar spine disability, the Board does not find that a separate rating is warranted for radiculopathy.  

In addition, the Veteran filed a claim for service connection for genitourinary dysfunction secondary to his service-connected back condition in April 2017.  A February 2018 VA medical opinion attributed the Veteran's lower urinary tract symptoms to his nonservice-connected degenerative disc disease.  In a March 2018 VA examination, another VA examiner determined that the Veteran's urinary incontinence is less likely than not proximately due to or the result of a lumbar spine strain, opining that a back strain would not cause urinary incontinence and that the Veteran's incontinence is likely due to an overactive bladder condition.  The Board also notes that the Veteran was not found to have any bladder problems in the VA spine examinations of record.  Accordingly, in the absence of objective medical evidence of a relationship between the Veteran's bladder impairment and his service connection lumbar spine disability, the Board does not find that a separate rating is warranted for genitourinary dysfunction.        

The Board acknowledges that the Veteran sincerely believes that his disability is more severe than the assigned rating reflects.  The Board notes that the Veteran is competent to testify to the presence of observable symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to report that his lumbar spine disability is of sufficient severity to warrant a higher rating under the rating schedule, as such an opinion requires specialized medical expertise which falls outside the realm of the common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board must rely on the medical evidence of record to assign the appropriate disability rating, and therefore, accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  

Accordingly, the Board finds that a rating in excess of 20 percent for service connected lumbar spine strain is not warranted at any time during the period on appeal, and the claim must be denied.  As the evidence of record preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

A rating in excess of 20 percent for service-connected lumbar spine strain is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


